MORRISON, Judge.
CONCURRING OPINION
I concur only in that portion of my brother WOODLEY’S opinion in which he holds that the evidence is sufficient to sustain the conviction. The New York Criminal Court, in People v. Moorman, 35 L.W. 2677, decided the question correctly, as I view it, when they said: “Nudity, alone, does not equal obscenity. Nudism for profit, however, or exhibitionism for financial gain, is a separate matter.” There the court held that the facts there adduced, comparable to those in the case at bar, violated the contemporary community standards, as defined by the United States Supreme Court in Roth v. United States, 354 U.S. 476, 77 S.Ct. 1304, 1 L.Ed.2d 1498.